 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Dennis Jason Watts

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00410-RFB-EJY
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
             v.
                                                          (First Request)
13   DENNIS JASON WATTS,
14                  Defendant.
15
16           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Lisa Cartier-Giroux, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Rebecca A. Levy, Assistant Federal Public Defender, counsel for Dennis Jason Watts, that
20   the Sentencing Hearing currently scheduled on May 13, 2021 at 1:00 p.m., be vacated and
21   continued to a date and time convenient to the Court, but no earlier than forty-five (45) days.
22           The Stipulation is entered into for the following reasons:
23           1.     Counsel for the defendant needs additional time to investigate and gather
24   mitigation information for Mr. Watts, which is relevant to the sentencing disposition of this
25   case.
26           2.     The defendant is incarcerated and does not object to the continuance.
 1        3.      The parties agree to the continuance.
 2        This is the first stipulation to continue filed herein.
 3        DATED this 21st day of April 2021.
 4   RENE L. VALLADARES                               CHRISTOPHER CHIOU
     Federal Public Defender                          Acting United States Attorney
 5
 6      /s/ Rebecca A. Levy                              /s/ Lisa Cartier-Giroux
     By_____________________________                  By_____________________________
 7
     REBECCA A. LEVY                                  LISA CARTIER-GIROUX
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:18-cr-00410-RFB-EJY
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     DENNIS JASON WATTS,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the sentencing hearing currently scheduled for Thursday,
11                                                           July 1, 2021
     May 13, 2021 at 1:00 p.m., be vacated and continued to _____________________ at the hour
12   of _______ a
          9:00 ___.m.
13
                      3rd day of May 2021.
           DATED this ____
14
15
                                              RICHARD F. BOULWARE, II
16                                            UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                 3
